Citation Nr: 0116700	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  01-01 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
disability benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2000 decision of VA Regional Office (the 
RO) in Manila, the Republic of the Philippines, which 
determined that the appellant had no recognized military 
service in the Armed Forces of the United States and is 
therefore not eligible for benefits administered by the 
United States Department of Veterans Affairs (VA).  

The Board notes that the appellant appeared for a hearing 
before a Decision Review Officer (DRO)  at the RO in February 
2001, a transcript of which is included in the record.  


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the veteran had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces. 


CONCLUSION OF LAW

The definition of "veteran" for purposes of entitlement to 
VA benefits has not been met by the appellant.  38 U.S.C.A. 
§§ 101(2), 107 (West 1991 & Supp. 2000); Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000); 38 C.F.R. §§ 3.1(d), 3.8, 
3.203 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he served in the Philippine Army 
when it was called into service by the United States Armed 
Forces.  

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and Supp. 
2000).  The law also authorizes payment of a pension to a 
veteran who has the requisite service.  38 U.S.C.A. § 1521 
(West 1991).  For purposes of any such determinations, the 
term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 C.F.R. § 3.1(d).

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).  Service as a 
Philippine Scout in the Regular Army inducted between October 
6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service and unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 C.F.R. § 3.8(c), (d).



These regulations have their basis in statute, at 38 U.S.C. § 
107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims upheld the constitutionality of 38 U.S.C. § 107(a), 
following the "reasoning and wisdom" of the U.S. Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate United States service department under the 
following conditions: (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  

In the present case, the appellant submitted a VA Form 21-
526, Application for Compensation or Pension, in March 2000, 
along with an affidavit and certification of service in the 
Philippine Army. 

Later that month the RO notified the appellant by letter that 
he was not entitled to benefits under the laws of the United 
States because he had not submitted competent evidence of 
service with the Philippine Commonwealth Army, the United 
States Armed Forces in the Far East, including the recognized 
guerrillas, or service with the new Philippine Scouts.  



In May 2000 the RO received certification from the U.S. Army 
Reserve Personnel Center in St. Louis, Missouri, that the 
veteran had no recognized service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.  
The Court of Appeals for Veterans Claims has held that "VA 
is prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

While the Board acknowledges the appellant's testimony in 
February 2001 before the DRO that he served in the Philippine 
Army in the service of the United States Armed Forces, 
"service department findings are binding on VA for purposes 
of establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, supra.  In cases for VA benefits where the 
requisite veteran status is at issue, the relevant question 
is whether the claimant has qualifying service under title 38 
of the United States Code and the regulations promulgated 
pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).  Where service department certification is 
required, see 38 C.F.R. § 3.203(c), the service department's 
decision on such matters is conclusive and binding upon VA.  
Thus, if the United States service department refuses to 
verify the applicant's claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria, supra.

In short, under 38 C.F.R. §§ 3.9 and 3.203, Philippine 
veterans are not eligible for veterans' benefits unless a 
United States service department documents or certifies their 
service.  See Duro, supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  The Board notes that the proper course 
for the applicant who believes there is a reason to dispute 
the report of the service department or the contents of 
military records is to pursue such disagreement with the 
service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994). 



As indicated in a Memorandum for File prepared by the 
Adjudication Officer at the RO in March 2001, no additional 
facts, such as alternate name spellings, or different dates 
of service/service numbers have been received to warrant 
recertification.  See Sarmiento, supra.  Accordingly, the 
Board finds that VA has fulfilled its duty under 
38 C.F.R. § 3.203(c).  

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the appellant is not a "veteran" for purposes of 
entitlement to VA benefits.  Therefore, his claim of 
entitlement to VA benefits must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994), 38 C.F.R. 
§ 3.1(y)(1).

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  This new statute 
amended and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims, and in 
providing notification as to the evidentiary requirements in 
such claims.  Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  Inasmuch as the appellant's claim has been found to 
be so fundamentally defective that it is subject to denial on 
the basis of a lack of entitlement under the law, there is no 
duty to assist in the development of the claim under the 
VCAA.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (1991); 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5103 and 5103A).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
supra.


ORDER

The appellant is not a veteran for purposes of entitlement to 
VA benefits; basic eligibility for VA benefits is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

